Citation Nr: 0312315	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-23 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

2.  Entitlement to specially adapted housing or special 
housing adaptation grant.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1984 to April 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1999 RO decision which denied entitlement to 
automobile and adaptive equipment or adaptive equipment only 
and specially adapted housing or special housing adaptation 
grant.  In January 2001, the Board remanded the claims to the 
RO for provision of a statement of the case regarding these 
issues, in accord with Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDINGS OF FACT

In December 1999, the RO denied the veteran's claims for 
automobile and adaptive equipment or adaptive equipment only, 
and for specially adapted housing or special housing 
adaptation grant, and in that month notified him of this 
decision; in February 2000, he filed a notice of 
disagreement; the RO sent him a statement of the case in 
February 2003; and a timely substantive appeal was not 
submitted within 60 days thereafter.


CONCLUSIONS OF LAW

The veteran did not timely perfect an appeal from the RO's 
decision which denied entitlement to automobile and adaptive 
equipment or adaptive equipment only, and denied entitlement 
to specially adapted housing or special housing adaptation 
grant; and the Board has no jurisdiction to review the merits 
of his claims.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By Board remand, RO decision, and a statement of the case, 
the veteran has been informed of the necessity of submitting 
a timely substantive appeal in order to perfect an appeal of 
the issues.  38 C.F.R. § 20.101; Marsh v. West, 11 Vet.App. 
468 (1998).

The Board only has jurisdiction to review RO decisions which 
are timely appealed.  For an appeal to be timely, a claimant 
must file a notice of disagreement within the year after the 
RO sends him/her notice of the adverse action; and to timely 
perfect an appeal the claimant must submit a substantive 
appeal within 60 days after being sent a statement of the 
case, or within the remainder of the 1-year period which 
follows the RO's notice to him/her of the adverse decision, 
whichever period ends later.  A substantive appeal consists 
of a VA Form 9 or correspondence containing the necessary 
information.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. 
§§ 20.200, 20.202, 20.302; Roy v. Brown, 5 Vet.App. 554 
(1993).

The file shows that in December 1999, the RO denied the 
veteran's claims for automobile and adaptive equipment or 
adaptive equipment only, and for specially adapted housing or 
special housing adaptation grant, and in that same month 
notified him of this decision.  In February 2000, he filed a 
notice of disagreement.  The RO sent him a statement of the 
case on February 25, 2003.  Subsequent to provision of the 
statement of the case, the only document of record submitted 
by the veteran or his representative is a Statement of 
Accredited Representative in Appealed Case (VA Form 646), 
which is dated April 29, 2003.  The Board finds that this 
document does not meet the legal requirements to constitute a 
substantive appeal, as it fails to allege specific errors of 
fact or law in the determinations being appealed.  Moreover, 
even if the Board were to construe this document as a 
substantive appeal, it is not timely filed, as it was 
submitted more than 60 days after issuance of the statement 
of the case.  The document was also submitted beyond the 1-
year period following notice of the adverse decision.

As the veteran did not perfect an appeal with a timely 
substantive appeal, the Board has no jurisdiction to review 
the merits of the case, and the appeal must be dismissed as 
untimely.


ORDER

The appeal for automobile and adaptive equipment or adaptive 
equipment only, and for specially adapted housing or special 
housing adaptation grant, is dismissed.


	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

